[Cite as Cincinnati Bar Assn. v. Statzer, 101 Ohio St. 3d 14, 2003-Ohio-6649.]




                     CINCINNATI BAR ASSOCIATION v. STATZER.
 [Cite as Cincinnati Bar Assn. v. Statzer, 101 Ohio St. 3d 14, 2003-Ohio-6649.]
Attorneys at law — Misconduct — Six-month suspension with sanction stayed on
        condition that attorney engage in no further misconduct — Engaging in
        conduct involving dishonesty, fraud, deceit, or misrepresentation —
        Appearing in a professional capacity before a tribunal and alluding to a
        matter that will not be supported by admissible evidence.
  (No. 2003-1109 — Submitted September 16, 2003 — Decided December 31,
                                           2003.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                     Discipline of the Supreme Court, No. 02-45.
                                  __________________
        O’CONNOR, J.
        {¶1}     Respondent, Joni Elizabeth Statzer of Cleves, Ohio, Attorney
Registration No. 0067179, was admitted to the Ohio bar in 1996. On June 17,
2002, relator, Cincinnati Bar Association, charged respondent with violations of
the Code of Professional Responsibility in a two-count complaint. Relator later
amended its complaint to include a third count of misconduct.
        {¶2}     A panel appointed by the Board of Commissioners on Grievances
and Discipline heard the cause on May 14, 2003, and made findings of fact,
conclusions of law, and a recommendation. The panel dismissed the first and
second counts of the complaint, finding no clear and convincing evidence that
respondent had violated any Disciplinary Rules. See Gov.Bar R. V(6)(H); Ohio
State Bar Assn. v. Reid (1999), 85 Ohio St. 3d 327, 708 N.E.2d 193, paragraph two
of the syllabus. The first count alleged that, to avoid discipline, respondent had
induced her former legal assistant to execute a false affidavit claiming that her
                             SUPREME COURT OF OHIO




law office had prepared a client’s file for retrieval. The second count alleged that
respondent knew but did not report to relator that a former associate had induced
the same legal assistant to provide false testimony to absolve the associate of
blame for having missed a hearing. The panel determined that the testimony of
the legal assistant, a central witness on these counts, lacked credibility. The panel
also found that respondent’s counsel had sufficiently reported to relator that
respondent had knowledge of claimed misconduct involving the former associate.
        {¶3}   With respect to the third count, the record shows that respondent
deposed her former legal assistant on November 20, 2002, in anticipation of the
panel hearing, at the office of one of relator’s attorneys. During the proceeding,
which was attended by respondent’s and relator’s legal counsel, respondent
conspicuously placed nine audio cassette tapes in front of her former legal
assistant.   By suggestively labeling the tapes and referring to them during
questioning, respondent implied that she had recorded conversations with the
legal assistant that could impeach and personally embarrass the legal assistant.
Respondent also intermittently cautioned the legal assistant to answer truthfully or
risk perjuring herself.
        {¶4}   Respondent’s suggestive display of the cassettes was intended to
mislead the legal assistant. The tapes were actually blank or held information
unrelated to the legal assistant, and consequently, respondent did not offer the
tapes as evidence during or after the deposition. The panel found that respondent
had thereby violated DR 1-102(A)(4), which prohibits a lawyer from engaging in
conduct involving fraud, deceit, dishonesty, or misrepresentation, and DR 7-
106(C)(1), which prohibits a lawyer appearing in a professional capacity before a
tribunal from alluding to any matter that will not be supported by admissible
evidence.
        {¶5}   In recommending a sanction for this misconduct, the panel
reviewed the mitigating and aggravating considerations listed in Section 10 of the




                                         2
                               January Term, 2003




Rules and Regulations Governing Procedure on Complaints and Hearings Before
the Board of Commissioners on Grievances and Discipline of the Supreme Court.
The panel determined that in attempting to mislead the legal assistant, respondent
“engaged in a deceptive practice during the disciplinary process.” The panel
found no other aggravating factors and identified no mitigating factors.
       {¶6}    Having found that respondent violated DR 1-102(A)(4), the panel
concluded that she should receive an actual suspension of her law license, the
sanction ordinarily required for this infraction.    See Cincinnati Bar Assn. v.
Florez, 98 Ohio St. 3d 448, 2003-Ohio-1730, 786 N.E.2d 875, and Disciplinary
Counsel v. Fowerbaugh (1995), 74 Ohio St. 3d 187, 658 N.E.2d 237. But, see,
Cleveland Bar Assn. v. Cox, 98 Ohio St. 3d 420, 2003-Ohio-1553, 786 N.E.2d
454, ¶ 18; Toledo Bar Assn. v. Kramer (2000), 89 Ohio St. 3d 321, 323, 731
N.E.2d 643 (A lesser sanction may be appropriate for an attorney’s violation of
DR 1-102[A][4] where the misconduct is an isolated incident in an otherwise
unblemished legal career). The panel also found respondent’s misconduct similar
to that committed in Columbus Bar Assn. v. King (1998), 84 Ohio St. 3d 174, 702
N.E.2d 862, wherein two attorneys were disciplined for surreptitiously taping a
telephone call in which one of them had solicited arguably slanderous remarks
about his client from an opposing party and then added the slander allegation to
the pending claim. In King, we suspended one attorney from the practice of law
for one year, suspended the other attorney for six months, and conditionally
stayed both suspensions. Here, the panel recommended suspending respondent’s
license for one year and staying six months of that sanction on the condition that
she engage in no further misconduct. Pursuant to Gov.Bar R. V(6)(L), the board
adopted the panel’s findings and recommendation.
       {¶7}    Relator urges us to find that respondent lied during the
investigation leading to Count I about whether she had actually returned the
client’s case file that was the subject of the prior grievance against her. In




                                         3
                             SUPREME COURT OF OHIO




response to relator’s inquiry, respondent assured the investigator in writing that
the client’s file had been copied and made available to the client, and she included
with her response the legal assistant’s affidavit, later recanted, to this effect.
Relator argues that this representation is contradicted by other documents in
which respondent stated that she would not release the file until the client paid her
legal fees, by the client’s new attorneys, who testified that respondent did not
comply with their requests for the file, and by her former client, who testified that
she never received the file. Relator insists that these contradictions discredit
respondent’s story, notwithstanding the legal assistant’s unreliable account of
what may or may not have happened after the client discharged respondent.
       {¶8}    Upon review, we acknowledge that these inconsistencies exist;
however, they do not warrant disregarding the panel’s findings as adopted by the
board. The panel observed the witnesses firsthand and thus possessed an enviable
vantage point in assessing the credibility and weight of their testimony. For this
reason, we ordinarily defer to a panel’s credibility determinations in our
independent review of professional discipline cases unless the record weighs
heavily against those findings. Cleveland Bar Assn. v. Cleary (2001), 93 Ohio
St.3d 191, 198, 754 N.E.2d 235.
       {¶9}    Here, the panel questioned respondent at length and unanimously
dismissed Count I after finding insufficient evidence to conclude that she had
acted dishonestly. Supplanting the panel’s judgment on this issue would require
proof of the variety in Findlay/Hancock Cty. Bar Assn. v. Filkins (2000), 90 Ohio
St.3d 1, 734 N.E.2d 764, in which we rejected recommended findings of
misconduct because the panel had relied largely on the uncorroborated testimony
of a witness who had admittedly lied often, including once under oath. The
inconsistencies asserted by relator simply do not compare.           Relator’s first
objection, therefore, is overruled, and we adopt the recommendation to dismiss
Count I.




                                         4
                                January Term, 2003




       {¶10} Additionally, relator objects to the panel’s unanimous decision to
dismiss Count II. Relator argues that respondent had a duty to report under DR 1-
103(A) (a lawyer possessing unprivileged knowledge of misconduct as defined by
DR 1-102 shall report such knowledge to an appropriate authority) that her legal
assistant told respondent that she had testified falsely at the direction of
respondent’s former associate. We disagree, again out of deference to the panel.
The panel found that the allegations in Count II depended “in large part” on the
legal assistant’s “frail credibility.” We take from this that the panel considered
the legal assistant’s claim so inherently unreliable that, in retrospect, it did not
invoke the reporting requirement in DR 1-103(A), regardless of whether the claim
ultimately turned out to be true. Moreover, the panel found that respondent’s
counsel did report to relator other allegations of misconduct against the associate
that were based on respondent’s personal experience.         Accordingly, relator’s
second objection is also overruled, and Count II is dismissed.
       {¶11} In her objections to the panel’s findings as adopted by the board
relative to Count III, respondent asserts that while DR 7-106(C)(1) prohibits an
attorney’s reference to matters that will not be supported by admissible evidence
when appearing “before a tribunal,” it does not apply to the deposition respondent
conducted at the office of relator’s attorney. Respondent also contends that her
conduct during the deposition of the legal assistant did not constitute a violation
of DR 1-102(A)(4). We reject both arguments.
       {¶12} “Tribunal” is defined in the Code of Professional Responsibility as
“all courts and all other adjudicatory bodies,” but we have not construed this term
as narrowly as respondent urges us to do today. In Disciplinary Counsel v. Levin
(1988), 35 Ohio St. 3d 4, 517 N.E.2d 892, an attorney became verbally abusive
during a deposition. We found that in making his insulting and profane remarks,
the attorney had acted before a tribunal in violation of DR 7-106(C)(2) (asking
any question before a tribunal that the attorney has no reason to believe is relevant




                                         5
                            SUPREME COURT OF OHIO




to the case and that is intended to degrade a witness or other person), 7-106(C)(5)
(failing to comply with known local customs of courtesy or practice while
appearing before a tribunal), 7-106(C)(6) (engaging in undignified or discourteous
conduct degrading to a tribunal), and 7-106(C)(7) (intentionally or habitually
violating an established rule of procedure or evidence). Id. at 7, 517 N.E.2d 892.
       {¶13} We continue to adhere to this view. Although depositions are
conventionally conducted without direct judicial supervision, such proceedings
are nevertheless always subject to judicial intervention and oversight under Civ.R.
30(D) (court may terminate or limit the scope of a deposition upon a showing of
bad faith or harassment on the part of a deponent or party) and, thus, are within
the boundaries of the judicial setting.      And because there is ordinarily no
presiding authority, “it is even more incumbent upon attorneys to conduct
themselves in a professional and civil manner during a deposition.” Matter of
Golden (1998), 329 S.C. 335, 343, 496 S.E.2d 619.
       {¶14} Depositions may be used to investigate an adversary’s case or to
preserve testimony for impeachment or for the record.        Civ.R. 32(A).     Any
deposition that is to be used as evidence must generally be filed in court. Id. It
therefore follows that these proceedings are to be conducted as if before a
tribunal, including in accordance with DR 7-106(C)(1). In fact, depositions taken
in Gov.Bar R. V proceedings must be filed with the board pursuant to Civ.R. 32.
Section 3(B) of the Rules and Regulations Governing Procedure on Complaints
and Hearings Before the Board of Commissioners on Grievances and Discipline.
       {¶15} Respondent, however, urges us to distinguish trial conduct from
“discovery depositions,” arguing that the latter require greater freedom of inquiry
into matters that may be relevant but inadmissible.          See Civ.R. 26(B)(1)
(inadmissible evidence reasonably calculated to lead to the discovery of
admissible evidence is also discoverable).       This was particularly the case,
respondent insists, in the deposition of the legal assistant. She argues that wide




                                         6
                                January Term, 2003




latitude was imperative during that proceeding to draw honest testimony from a
theretofore untrustworthy witness and that use of the audio cassette tapes was
merely a tactic intended to achieve this legitimate end.
        {¶16} We recognize that the discovery process, particularly the pursuit of
information through deposition, cannot be overly restricted if it is to remain
effective.   We must draw the line, however, when an attorney engages in
subterfuge that intimidates a witness. While respondent’s primary purpose during
the legal assistant’s deposition may have been to elicit the truth, her tactic also
tricked the legal assistant into thinking that the revelation of embarrassing
confidences was at stake.
        {¶17} Throughout these proceedings, respondent has asserted that her
“bluff” worked.    Regardless, the success of her tactic is not at issue, and
respondent can not, with any degree of certainty, assert that her witness would not
have testified truthfully in the absence of her subterfuge. Further, while such
deception may induce truthful testimony, it is just as likely to elicit lies if a
witness believes that lies will offer security from the false threat. Respondent’s
deceitful tactic intimidated her witness by creating the false impression that
respondent possessed compromising personal information that she could offer as
evidence. For these reasons, we agree that respondent violated DR 1-102(A)(4)
and 7-106(C)(1).
        {¶18} As a sanction for respondent’s misconduct, relator advocates
respondent’s indefinite suspension from the practice of law based on arguments
that respondent committed misconduct in connection with Counts I and II, in
addition to Count III. Respondent, on the other hand, argues that the complaint
should be dismissed. In the alternative, she asserts that the panel and board
ignored mitigating evidence and, therefore, the sanction recommended by the
board—a one-year suspension with six months conditionally stayed—is too
severe. Respondent proposes that a public reprimand would be more appropriate.




                                         7
                            SUPREME COURT OF OHIO




       {¶19} We find that either proposed sanction, as well as the board’s
recommendation, would be incommensurate with respondent’s misconduct. An
indefinite suspension would be too harsh in light of our dismissal of Counts I and
II, while no more than a public reprimand would unduly minimize the severity of
respondent’s conduct.
       {¶20} As to the board’s recommendation, we find that there are
mitigating factors for which the board did not account. Specifically, the panel and
board did not mention that there is no evidence of respondent’s having been
professionally disciplined before now, the grievances lodged against her
notwithstanding.   Moreover, respondent has a professional history of dutiful
service to clients, including the client whose case file she supposedly has not
returned. In fact, another of respondent’s associates testified that respondent had
worked tirelessly on this client’s behalf for years while representing her in a
contentious divorce and related allegations of abuse.         Finally, respondent
cooperated in these proceedings.
       {¶21} On the basis of these mitigating factors, we temper our disposition
in accordance with the rule that a stayed suspension is sometimes warranted by
mitigating concerns, notwithstanding a violation of DR 1-102(A)(4).            See
Disciplinary Counsel v. Markijohn, 99 Ohio St. 3d 489, 2003-Ohio-4129, 794
N.E.2d 24 (attorney who falsely reported contributions to his law firm’s
retirement plan violated DR 1-102[A][4], but his good character, lack of any
disciplinary record, and personal difficulties were sufficiently mitigating to stay
the ordered six-month suspension), and Disciplinary Counsel v. Wrenn, 99 Ohio
St.3d 222, 2003-Ohio-3288, 790 N.E.2d 1195 (assistant prosecutor who did not
disclose potentially exculpatory DNA results violated DR 1-102[A][4] and three
other Disciplinary Rules, but his background and acknowledged poor judgment
were sufficiently mitigating to stay the ordered six-month suspension).




                                        8
                                January Term, 2003




        {¶22} Consistent with this authority, we order that respondent be
suspended from the practice of law in Ohio for six months, and we stay this
sanction on the condition that she engage in no further misconduct. If respondent
violates this condition, the stay will be lifted, and respondent will serve the entire
period of actual suspension. Costs are taxed to respondent.
                                                              Judgment accordingly.
        RESNICK, PFEIFER, LUNDBERG STRATTON, O’CONNOR and O’DONNELL,
JJ., concur.
        MOYER, C.J., and F.E. SWEENEY, J., dissent.
                               __________________
        MOYER, C.J., dissenting.
        {¶23} I respectfully dissent from the sanction imposed on respondent by
the majority. For the reasons that follow, I would suspend respondent for one
year and stay six months of the suspension on condition that she engage in no
further misconduct.
                                          I
                          Erroneous Dismissal of Count I
        {¶24} The board dismissed Count I of relator’s complaint.            Count I
alleged facts that, if true, warrant the conclusion that respondent lied to the bar
association in a written response to a disciplinary grievance filed against her in
2000 and that, to support that lie, she provided the bar association with evidence
she knew to be misleading at best, i.e., an affidavit that had been executed by her
legal assistant.
        {¶25} In correspondence related to that grievance, respondent stated that
a former client had, in fact, been “given copies of all papers in her file” at her
request. To support that assertion, respondent provided the bar association with
an affidavit executed by her legal assistant representing that the assistant had
“prepared a complete photocopy of [the former client’s] domestic relations file,




                                          9
                             SUPREME COURT OF OHIO




and left it at the front desk for [the former client] to pick up” in January 1999.
The legal assistant averred in her affidavit that she assumed that the file had been
“picked up by [the former client] as it is no longer at the front desk.”
        {¶26} If the majority views the first count of the complaint as
constituting a charge that respondent solicited the execution of a false affidavit,
then the board’s dismissal of Count I arguably is justified.         The respondent
testified that she did not ask the legal assistant to prepare the affidavit (although
she did declare that she felt justified in supplying the bar association with the
affidavit because its contents reflected “what Jennifer told [her] to be true”). The
legal assistant testified that the respondent had asked her to prepare the false
affidavit.   In view of the board’s conclusion that the legal assistant lacked
credibility, the relator did not provide clear and convincing evidence to rebut
respondent’s testimony that she did not ask the legal assistant to execute a false
affidavit.
        {¶27} When the first count of the complaint is appropriately viewed more
broadly, it is clear that the relator did establish, by clear and convincing evidence,
that respondent had engaged in conduct involving dishonesty, fraud, deceit, or
misrepresentation, even if the testimony of the legal assistant is disregarded for
lack of credibility. The legal assistant’s affidavit, offered by the respondent,
constitutes a representation by the respondent that the former client was presented
with a complete copy of her file in January 1999.
        {¶28} The record contains clear and convincing evidence that the
respondent was well aware that the client had not received a copy of her file in
January 1999. In December 1998, respondent wrote her client, indicating that she
would provide a copy of the file only upon receipt of a check for $15,000. On
February 23, 1999, subsequent to the time period referenced in the legal
assistant’s affidavit, respondent wrote to the client’s new attorney, “If I receive a
check of $3,000.00, I will, immediately within 24 hours, turn over her file to




                                          10
                                January Term, 2003




you.” She added, “If I do not receive that token payment, you will not be
receiving any files from my office.” In November 1999, respondent filed answers
to interrogatories served upon her by her former client, whom she had sued for the
payment of legal fees. In those answers, respondent asserted that she would not
produce her former client’s file because it “is too voluminous to copy, and also
there is an attorney’s lien on this information.” She further answered, “The file is
available for inspection at any time in my office. I will also make it available for
the court hearing. However, I will not release it because of the lien.”
       {¶29} Her representation to the bar that the former client had in fact
received the file was clearly and convincingly proven to be “conduct involving
dishonesty, fraud, deceit, or misrepresentation” in violation of DR 1-102(A)(4).
Therefore, I do not believe the board should have dismissed Count I of the
complaint.
                                         II
                                     Sanction
       {¶30} Respondent acknowledges that she engaged in a deceptive practice
while deposing her former legal assistant during the course of the bar
association’s disciplinary investigation of her. Yet she shows no remorse for that
conduct. She continues to assert that her intentional use of deceit was justified
and implies that it is perfectly appropriate to deceive a witness in the course of a
deposition in order to “encourage” the witness to testify truthfully. She thus
apparently believes that the ends (obtaining truthful testimony from a witness)
justify the means (intentionally deceiving a witness).
       {¶31} Respondent affirmatively argues that it was appropriate to
intentionally create a false impression in the mind of the deposition witness, her
former legal assistant, because the witness herself had been untruthful in the past.
She asserts that attorneys frequently engage in competitive endeavors “no
different” from other activities in which “two opposing sides vie for victory” and




                                         11
                             SUPREME COURT OF OHIO




characterizes her actions as meeting “fire with fire.” She analogizes litigation to a
game of poker, in which “bluffs” are commonly employed.
       {¶32} In my view, however, attorneys must be held to ethical standards
higher than those expected of poker players.        Attorneys are not justified in
employing deception even when they believe that the person with whom they are
dealing is untruthful. Were we to condone such conduct, the practice of law
would likely quickly slide to the lowest levels of ethical behavior. The maxim
taught us as children remains valid: two wrongs do not make a right.
       {¶33} The board recommended that respondent be suspended for a period
of one year, with six months of the suspension to be stayed on condition that she
engage in no further misconduct. I agree with that recommendation. I believe
that the mitigation cited by the majority is counterbalanced by the respondent’s
failure to appreciate the wrongfulness of her conduct. The sanction imposed by
the majority sends the wrong message to the bar and to the public. I would adopt
the recommendation of the board.
       F.E. SWEENEY, J., concurs in the foregoing dissenting opinion.
                              __________________
       Clements, Mahin & Cohen, L.L.P., and William E. Clements; Rendigs,
Fry, Kiely & Dennis, L.L.P., and Carolyn A. Taggart, for relator.
       Timothy A. Smith and Lester S. Potash, for respondent.
                              __________________




                                         12